Orders unanimously reversed, without costs, and matter remitted to Wayne County Family Court for proceedings in accordance with the following memorandum: The confused and incomplete record before this court does not afford an adequate basis for review of the three child support orders from which these appeals are taken. The inadequacy of the proof before the Family Court requires reversal of the orders. In the interest of justice these orders should be vacated and the cause remitted to the Wayne County Family Court for its decision after a full hearing and the making of an appropriate record. It is clear from the conflicting claims of the parents *1135that the children’s rights have not been adequately presented and protected. At the hearing directed herein the first matter which the Family Court should address is the appointment of a guardian ad litem for the three children who shall represent them at the hearing and in all proceedings relating to their support. The hearing record should include any and all orders of the Monroe County Family Court which in any way pertain to John F. Ryan’s obligation to support the children. Testimony should be taken upon matters including, but not limited to, the following: (1) the extent to which John F. Ryan has performed his child support obligations under any and all Monroe County Family Court support orders, including the amounts and times of all child support payments made thereunder by him or from his funds; (2) the total support arrearages accrued under such orders; (3) the financial condition of John F. Ryan and proof of all of his assets, whether or not subject to the control of the bankruptcy court or any other court and the value thereof; (4) the income received by John F. Ryan since the entry of the earliest Monroe County Family Court support order and the sources and dispositions thereof; (5) the current income of Donna L. Ryan and the sources thereof. Following the disposition by the Family Court the parties may then determine, if so advised, what further action, if any, should be taken. Until the Wayne County Family Court shall make its disposition, John F. Ryan shall make support payments as specified in the Monroe County Family Court order of May 31, 1974, and the Monroe County Family Court order entered October 3, 1973. It remains to dispose of the motion of John F. Ryan, made upon the return of a show cause order granted by a Justice of this court on October 13, 1976, for an order vacating a show cause order of Monroe County Family Court, Rosenbloom, J., granted on October 5, 1976. We treat the motion to vacate the Family Court order as an application for leave to appeal from that order under section 1112 of the Family Court Act. Such leave is hearby granted and in view of our decision herein the order is vacated (Matter of Wilbur F, 42 AD2d 780). (Appeal from orders of Wayne County Family Court—support.) Present— Marsh, P. J., Mahoney, Dillon, Goldman and Witmer, JJ.